Citation Nr: 0730282	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In May 2007, the veteran testified during a video conference 
hearing before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the veteran raised the issue of the propriety of the 
reduction of a 100 percent rating for PTSD from April 1, 
2003.  That issue is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's present 
right ankle disability was not incurred or aggravated during 
service nor as a result of an established incident of active 
service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in both May 2003 and October 2003 pre-rating 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for a right ankle disability, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Clearly, these letters meet Pelegrini's content of notice 
requirements, as well as the VCAA's timing requirement.

The Board further notes that the August 2006 supplemental 
statement of the case (SSOC) informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
timing or form of this notice is not shown to prejudice the 
veteran.  As the Board's decision herein denies the claim for 
service connection, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, a post-service private medical 
record, as well as VA examination reports and outpatient 
treatment records from VA Medical Centers (VAMCs) in 
Coatesville, Pennsylvania and Wilmington, Delaware.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional evidence to obtain or required development in 
connection with this claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Initially the Board notes that there is some indication in 
the record that the veteran's right ankle disorder pre-
existed his entry into service.  A November 1965 report of 
medical history includes a physician's note that the veteran 
had sprained ankles that gave him some difficulty, but with 
no recent problem at the time of examination.  The veteran's 
November 1965 induction examination, however, revealed a 
normal clinical evaluation of the lower extremities.  As this 
right ankle statement does not appear on the examination 
report itself and is not itself clear and unmistakable 
evidence of a disability, it is not considered as 
demonstrating a pre-existing disorder.  See 38 C.F.R. 
§§ 3.304(b); 3.306 (2007).  

Service medical records dated in October 1966 show the 
veteran sustained a contusion to the right zygomatic arch and 
a possible right elbow fracture when a five ton truck in 
which he was riding left the road, overturned, and rolled 
down an embankment.  There was no evidence of a right ankle 
injury at that time.  A February 1967 report noted the 
veteran complained of difficulty with his ankle, which was 
relieved by ace wraps.  It was noted that he had stepped on a 
stone and had swelling on the plantar surface of his foot 
medially over the base of the first metatarsal.  An X-ray 
showed no fracture or joint separation.  He was treated for a 
bruise and given light duty for four days.  Another report 
shows he was treated for a possible sprain of his right 
ankle.  An April 1967 service medical record indicates a 
right ankle sprain and that the veteran complained of pain 
whenever he did physical training.  He was relieved from 
physical training for one week.  A May 1967 service medical 
record reveals treatment for right ankle sprain and that the 
veteran was given light duty for three days.  Although the 
veteran is shown to have been treated for right ankle 
problems within a four-month period in 1967, there is no 
medical evidence of a chronic disorder at that time.  In his 
September 1967 report of medical history the veteran denied 
any problems with lameness, bone or joint deformity, or foot 
trouble.  His September 1967 discharge examination revealed a 
normal clinical evaluation of the lower extremities.  In 
light of the evidence of record, the Board finds the medical 
evidence of record does not reflect the presence of a chronic 
right ankle disability during active service.  

The Board also notes that the veteran has described having 
sustained injuries when his truck was blown off the road in 
Vietnam.  He testified in May 2007, however, that he was 
never told whether they ran off the road because they hit a 
mine and subsequently stated that he was never engaged in 
actual combat with the enemy.  In this case, the veteran's 
service records include no awards or medals indicative of 
combat and there is no probative evidence demonstrating the 
right ankle injuries he sustained in 1967 were incurred as a 
result of combat.  Therefore, the Board finds he is not a 
combat veteran for VA compensation evidentiary purposes.

At his video conference hearing in May 2007, the veteran 
testified that he sprained his ankle while in service in the 
Republic of Vietnam and later re-injured himself while 
working for a private railroad.  He also testified that he 
had no problems with his ankles before he entered service and 
that he first hurt his ankle when his vehicle rolled over in 
Vietnam.  He reported that the records of his post-service 
private medical treatment were unavailable. 

There is medical evidence of record of right ankle treatment 
after service.  A private medical record dated in May 1981, 
nearly 14 years after his discharge from service, refers to 
surgery reconstructing a right ankle ligament using a 
peroneus brevis tendon technique.  There is no evidence, 
however, as to the circumstances leading to that treatment 
and no opinion as to etiology.

VA outpatient treatment records dated in March 2001, March 
2002, and March 2003 also refer to past problems in the right 
ankle.  A March 2003 VA medical record noted that the 
veteran's right ankle had a bony enlargement and that there 
was a slight decrease in dorsiflexion.  A May 2002 disability 
examination for the Social Security Administration showed 
right ankle pain with swelling with prolonged standing.  VA 
examination in October 2006 revealed minimal degenerative 
joint disease in the right ankle.

Based upon the evidence of record, the Board finds there is 
no probative evidence of a nexus between a present right 
ankle disability and an injury sustained during active 
service.  Although the medical evidence shows the veteran was 
treated in May 1981 for a right ankle disorder and presently 
has minimal degenerative changes in that ankle, there is no 
medical evidence of a right ankle disability upon examination 
for service discharge or for many years after service.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered as evidence against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements.  To the extent these assertions are 
offered as a medical nexus, the Board notes that questions of 
medical diagnosis and causation are generally matters for 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the veteran is a layperson without medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v.  West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Under these circumstances, the Board finds the claim for 
service connection for a right ankle disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56. 




ORDER

Entitlement to service connection for a right ankle 
disability is denied.




____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


